DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, 9-12, 17 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-7, 9-12, 17, 21-23 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0019930) in view of Vujcic (US 2009/0252125).
	Lee discloses the following features.
	Regarding claim 1, an apparatus (see UE in Fig. 15(a)) comprising: a processor that generates a random access preamble sequence to establish a random access channel for an uplink transmission (see Random Access Preamble for establishing the PUSCH in step S1501 in Fig. 15(a)); and a transmitter that: transmits the random access preamble sequence to a base station (see step S1501 in Fig. 15(a), wherein the UE transmits the preamble to the eNB); and without receiving a response from the base station to the transmission of the random access preamble sequence, transmits uplink information separate from the random access preamble sequence (see Fig. 15(a), wherein after the UE transmits the Random Access Preamble, the UE transmits contention-based PUSCH without receiving a response from the eNB).

	Regarding claim 17, an apparatus comprising a base station (see eNB in Fig. 15(a)), the apparatus further comprising: a receiver that receives a random  access preamble sequence, wherein the random access preamble sequence is to establish a random access channel for uplink transmission (see Random Access Preamble for establishing the PUSCH received by the eNB in step S1501 in Fig. 15(a)); and without transmitting a response to the reception of the random access sequence, receive uplink information separate from the random access preamble sequence (see Fig. 15(a), wherein after the eNB receives the Random Access Preamble, the eNB receives a PUSCH without transmitting a response to the Preamble).
	Lee does not disclose the following features: regarding claims 1 and 9, wherein the random access preamble sequence comprises indication information; and wherein transmitting the uplink information is based on the indication information in the random access preamble sequence; regarding claims 5, 21 and 29, wherein the indication 
	Vujcic discloses the following features.
	Regarding claims 1 and 9, wherein the random access preamble sequence comprises indication information (see RACH preamble transmitted by the terminal in step S1402 in Fig. 14 including code signature sequence for establishing the random access channel for uplink transmission of the RACH payload in step S1406); transmits 
Regarding claims 5, 21 and 29, wherein the indication information indicates one or more of a transmission resource assignment, a new data indicator, a transmit power control command, a modulation and coding scheme reference signal, an acknowledgement and non-acknowledgement resource assignment, a multiple access code (see “code signature sequence” recited in paragraph [0176]), and a scrambled code.
	Regarding claims 6 and 22, a receiver that receives acknowledgement or non-acknowledgement feedback information corresponding to the transmission of the uplink information (see step S1408, wherein the terminal receives ACK/NACK in response to the uplink RACH payload transmitted in step S1406).
	Regarding claims 7 and 23, wherein the uplink information is transmitted using the multiple access code (see “a random access channel (RACH) payload including a terminal ID and a preamble (code signature sequence)” recited in paragraph [0176]).
Regarding claims 10 and 26, wherein the uplink information comprises one or more of control information and data information (see step S1406 in Fig. 14, wherein the RACH payload includes the payload, which is considered as data information, and the Temp Id, which is considered as control information).

	Regarding claims 12 and 28, wherein a mapping relationship between the random access preamble sequence and the indication information is predefined or received (see Fig. 6 and paragraph [0045], wherein signatures for the RACH preamble are selected from predefined signature sets on the basis of ASC) from an external device.
Regarding claims 17 and 25, wherein the random access preamble sequence comprises indication information (see RACH preamble transmitted by the terminal in step S1402 in Fig. 14 including code signature sequence for establishing the random access channel for uplink transmission of the RACH payload in step S1406); and wherein receiving the uplink information is based on the indication information in the random access preamble sequence (see reception in step S1406 that includes information in the preamble; also see paragraph [0176], which recites “a random access channel (RACH) payload including a terminal ID and a preamble (code signature sequence)”).
Regarding claim 27, wherein the control information comprises one or more of a remote unit identification (see “(RACH) payload including a terminal ID” recited in paragraph [0178]) a buffer status report, and a HARQ request process number.
Regarding claim 30, transmitting acknowledgement or non-acknowledgement feedback information corresponding to the reception of the uplink information (see step 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lee using features, as taught by Vujcic, in order to allow the network to identify the timing of the transmitting terminal (see paragraph [0143] of Vujcic).

Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Vujcic as applied to claims 5 and 21 above, and further in view of Ishii (US 2010/0246510).
	Lee and Vujcic disclose the features as shown above.
	Lee does not disclose the following features: regarding claims 8 and 24, wherein the uplink information is scrambled by the scrambled code.
	Ishii discloses the following features.
	Regarding claims 8 and 24, wherein the uplink information is scrambled by the scrambled code (see paragraphs [0073] and paragraph [0076], wherein the mobile station detects a random access response containing the random access preamble identifier and transmits uplink signal using the uplink scrambling sequence corresponding to the random access preamble).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lee and Vujcic using features, as taught by Ishii, in order to enabling a mobile station to perform scramble processing on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473